Citation Nr: 1705246	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  12-33 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel


INTRODUCTION

The Veteran had active naval service from September 1977 to March 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In her December 2012 substantive appeal, the Veteran requested that she be afforded a hearing before a member of the Board.  In October 2016, the Veteran withdrew that request.


REMAND

The Veteran contends that she is unable to obtain or maintain substantially gainful employment as a result of her service-connected disabilities.  

In June 2011, the Veteran was afforded a VA examination of her service-connected disabilities to determine the impact they had on her ability to obtain and maintain employment.  At that time, the examiner failed to give any sort of detailed account regarding the impact the Veteran's service-connected disabilities would have on her ability to obtain and maintain employment.  The examiner reported that providing such information would require speculation.  However, the examiner did not provide a sufficient rationale for why that information could not be provided without resorting to speculation. 

As the June 2011 VA examiner failed to provide information regarding the functional impairment caused by the Veteran's service-connected disabilities, or even a sufficient rationale for why that information could not be provided; the Board finds that the June 2011 VA examination is inadequate for adjudication purposes.  Therefore, the Veteran should be afforded a new VA examination to determine the functional impairment caused by her service-connected disabilities and the impact such impairment would have on her ability to obtain and maintain employment.  

Additionally, current treatment records should be identified and obtained before a decision is rendered in this case.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and/or private treatment records.

2.  Then, schedule the Veteran for a VA examination(s) by an examiner(s) with appropriate expertise, other than the June 2011 VA examiner, to determine the functional impairment caused by her service-connected disabilities.  Th examiner(s) must review the claims file and must note that review in the report(s).  Any indicated studies should be performed.  

Based on an examination of the Veteran and a review of the record, the examiner(s) should provide an opinion as to whether the Veteran there is a 50 percent or greater probability that the Veteran is unable to secure or follow substantially gainful employment as a result of her service-connected disabilities.

If the examiner(s) is of the opinion that the Veteran is capable or obtaining and maintaining gainful employment despite her service-connected disabilities, the examiner(s) should state what type of work and what accommodations would be needed as a result of the Veteran's service-connected disabilities.  The examiner(s) may consider the Veteran's work history, training, and education; but, not age or nonservice-connected disabilities.  

If the examiner(s) cannot provide the requested information without resorting to speculation, the examiner(s) should provide a detailed rationale for why the information cannot be provided. 

The rationale for any opinions expressed must be provided. 

3.  Conduct any other development determined to be warranted.  

4.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



